Citation Nr: 0832763	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post traumatic stress disorder (PTSD) with major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which granted service connection for PTSD 
with major depressive disorder, and assigned an initial 50 
percent rating, effective November 16, 2004.  By subsequent 
rating decision of August 2006, the veteran's rating was 
increased to 70 percent disabling.  This increased did not 
satisfy the veteran's appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

PTSD is effectively  productive of total social and 
occupational impairment .


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the record 
reflects that the veteran has been provided all required 
notice.  In addition, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's PTSD claim.  Therefore, no further development 
of the record is required under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2007) or 38 C.F.R. § 3.159 (2007).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

A 50 percent evaluation is warranted for PTSD if it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective  
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including  
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD with major depression.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The veteran has undergone two VA examinations, in August 2005 
and in May 2008.  The examiners assigned global assessment of 
functioning (GAF) scores of between 40-42 and 45-50 in these 
examinations, respectively.  The GAF score is based on a 
scale reflecting "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The August 2005 VA examiner diagnosed chronic-severe PTSD and 
major depressive disorder secondary to PTSD.  The veteran was 
also diagnosed with alcohol dependence and poly-substance 
abuse, in full remission.  The examiner found that the 
overall impact of the veteran's psychological distress 
precludes employment because of the veteran's profound 
difficulties in establishing and maintaining social 
interactions and difficulty with motivation with 
concentration.  In addition, the examiner found that the 
veteran was not even competent to handle his financial 
affairs and required a fiduciary.

In a May 2008 VA examination report, the veteran was again 
diagnosed with PTSD, chronic.  He was found to have a single 
major depressive episode, but major depressive disorder was 
considered to be present and related to the veteran's PTSD.  
Because of a series of crimes and prison sentences, the 
veteran was also found to have an antisocial personality 
disorder.  Upon assigning the GAF score, noted above, the 
examiner stated that the score was based upon several factors 
and indicated a psychotic process may be involved.  He stated 
that the veteran "really needs treatment" and he recommended 
medication for the veteran.  The examiner then described the 
veteran's disability as chronic.  In his remarks, the 
examiner added that the veteran is not capable of managing 
his own funds, is unable to perform activities of daily 
living including self-care, is unable to establish and 
maintain effective work and social relationships, is socially 
isolated and withdrawn, has not worked for many years due to 
his criminal problems, has no family involvement, and has no 
recreational or leisure pursuits.  The examiner then gave a 
guarded but poor prognosis and stated that the veteran is 
significantly impaired, in part to a learning disability.

At a hearing before the Board in July 2008, the veteran's 
representative explained that the veteran had not held a job 
in four years.  She then described the veteran's significant 
problems with social relationships, hygiene, and other 
related problems.  The veteran testified of occasional 
suicidal thoughts, an inability to concentrate, anxiety 
attacks and depressive episodes, short term memory problems, 
medication non-compliance and life on the streets and in 
homeless shelters.

The Board finds that the medical evidence, to include the two 
VA examination reports as well as VA treatment records on 
file, demonstrates that PTSD is for all intents and purposes 
productive of total social and occupational impairment.  Two 
VA examiners gave a primary diagnosis of PTSD and attributed 
the veteran's current mental symptoms at least in part to in-
service trauma.  The examiners assigned GAF scores ranging 
from 40 to 50.  More significantly, the examiners explicitly 
found the veteran to be unemployable.  The veteran and his 
representative presented credible testimony that adds further 
support to the prior examination findings.

The record reveals that the veteran was only briefly employed 
during the pendency of his claim; the August 2005 VA 
examination stated that he had not been employed since 1998.  
It furthermore appears from the preponderance of the evidence 
of record that his lack of work is attributable to her PTSD 
and associated depression.  In accordance with 38 C.F.R. § 
4.7, the Board concludes that a 100 percent disability rating 
is warranted throughout the initial evaluation period.



ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


